Citation Nr: 0206774	
Decision Date: 06/24/02    Archive Date: 07/03/02	

DOCKET NO.  97-30 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, to include the right knee and back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1941 to September 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 1999, the Board remanded this 
case to the RO for additional development.  In June 2002, the 
case was reassigned to the undersigned Member of the Board. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  

2.  Arthritis of multiple joints, including the right knee 
and back, was not manifested in service or in the veteran's 
first postservice year, and is not shown to be related to 
service or to the veteran's service-connected left knee 
disorder.  


CONCLUSION OF LAW

Service connection for arthritis of multiple joints, to 
include the right knee and back, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a), 
3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background.

Service medical records, which appear complete, make no 
reference to any form of right knee disorder, back disorder, 
or arthritis.  The veteran was treated for his service-
connected left knee disability in service.  In his initial 
claims for VA compensation, he made no reference to a back 
disorder, a right knee disorder, or arthritis.

In March 1992, the veteran filed an additional claim for VA 
compensation, again with no reference to a right knee 
disorder, a back disorder, or arthritis.  In a January 1993 
communication he indicated that he was totally disabled due 
to arthritis.  He appeared to contend that his arthritis was 
the result of service in damp conditions in England during 
World War II.

A January 1993 statement from J. R. V., M.D., indicates that 
the veteran's arthritis had become much worse.  There was 
arthritis in the veteran's knees and lower back.  Dr. J. R. 
V. stated, in pertinent part:

This is a chronic, long-term problem that 
I think has probably stemmed from early 
on in life.  . . .   It is my impression 
that this is an arthritis of a 
progressive nature, and as I stated 
earlier, based on his past medical 
history and also past life history of his 
activity during the war, it is my opinion 
that a lot of this was initiated during 
that time period. 

A medical report dated in December 1992 indicates the veteran 
has central and peripheral osteoarthritis with significant 
axial skeletal disease.  In April 1993, the veteran requested 
service connection for arthritis of the entire body, and 
especially the back and the right knee.  He indicated that 
doctors had told him that he had arthritis in every joint in 
his body.  It was contended that sleeping in a tent for two 
years, with dampness, caused the arthritis which developed 
later.

At a hearing before a hearing officer at the RO in March 
1994, the veteran contended that his back disorder resulted 
from an injury he sustained in World War II service in 
England in 1942.  He related that he fell or was pushed out 
of the back of a Army vehicle and that he was bandaged around 
the entire hip area.  Heat treatment was also provided in 
service.  He also appeared to indicate he had a right knee 
injury in service.

In March 1999, the Board remanded this case to the RO to 
assist the veteran in the development of his claim.  In April 
1999, the RO requested medical records from physicians 
identified by the veteran.  Medical records received, which 
appear complete, note treatment for arthritis many decades 
after the veteran's discharge from active service.  None of 
the reports associates the arthritis with the veteran's 
service.

The veteran has submitted a May 1999 statement from his 
brother, who notes that after return from Europe following 
World War II, the veteran constantly had a medical problem 
with his legs which necessitated visits to his doctor in 
Detroit, Michigan.

The RO contacted the Social Security Administration (SSA) 
with multiple requests for records which would support the 
veteran's claim.  In a report of contact dated in June 2000, 
it is noted that the veteran was awarded Social Security 
benefits based on age, not disability.

At the request of the veteran, he underwent a VA evaluation 
in July 2000.  He contended that he had suffered from painful 
knees many years ago, when once he was knocked out of a truck 
during service.  On physical evaluation, it was noted that 
the examiner reviewed a copy of the Board's remand and the 
veteran's claims file, including notes from private 
physicians and x-ray reports.  The examiner stated, in 
pertinent part:

It is not likely that the degenerative 
arthritis diagnosed in the cervical, 
thoracic and lumbar spine as well as the 
left wrist is related to a service-
connected condition.  I have gone through 
the entire claims file and find no 
mention of any degenerative condition in 
the early life medical records.  So my 
opinion is that degenerative changes in 
different areas do not have their onset 
in service.  The only service connection, 
to my understanding, is the condition of 
the left knee as he had injury while in 
the service and had to have knee surgery.  
This resulted in degenerative changes 
(most likely over the period of years) 
and [he] had to have [a] total knee 
replacement.

A supplemental statement of the case was issued by the RO in 
February 2002.  In a March 2002 response, the veteran noted 
that over the years he had problems with his left knee.  He 
contended that this had caused problems with his right knee, 
back and other areas of his body.  He contended that 
osteoarthritis, also known as degenerative joint disease, was 
a slow and progressive form of degenerative arthritis.  He 
contended that his service-connected left knee disability had 
added severe stress to other areas of his body.  The veteran 
referred to the letter written by Dr. J. R. V. in January 
1993, in support of his claim.  Written argument was 
submitted by the veteran's representative in May 2002.

II.  The Duty to Assist.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107(West Supp. 2001)).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (a)).  The VCAA 
and implementing regulations eliminate the concept of a 
well-grounded claim and redefine the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
the mandates of the VCAA and implementing regulations are 
met.  The claims have been considered on the merits.  The 
veteran has undergone a VA evaluation to determine the nature 
and etiology of the disability at issue.  The RO has reviewed 
this case under the VCAA.  The supplemental statement of the 
case issued in February 2002 specifically noted the VCAA 
regulations. 

The claims folder cites numerous efforts by the RO to obtain 
pertinent medical records in support of the veteran's case.  
The Board remanded this case in order to fulfill the duty to 
assist.  Based on a review of these medical records, it 
appears that no other relevant medical records are available.  
Significantly, the veteran himself has not indicated that any 
relevant medical records remain outstanding. 

VA also has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The record shows that the 
veteran was notified in the RO rating decision, statement of 
the case, the supplemental statement of the case, and 
numerous communications from the RO, what evidence and 
information is needed to substantiate his claim, and what is 
of record.  His hearing testimony and communications and 
statements to both the RO and the Board clearly reflect that 
he is aware of what is needed.  The Board concludes that VA's 
notification requirements are met. 

III.  Analysis.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  To prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307(a)(3) and 3.309(a), if arthritis becomes manifest 
within one year after a veteran's discharge from active 
service, it may be presumed to have been incurred in service. 

It is noteworthy at the outset that the multiple joint 
arthritis at issue does not encompass left knee arthritis, 
which is already service connected as a residual of trauma in 
service.  With regard to the matter of whether the disability 
at issue currently exists, the medical evidence of record is 
clear that it does  That point is not in dispute.  With 
regard to the matter of whether arthritis of multiple joints, 
to include the right knee and back, was manifested during the 
veteran's active service in World War II or within the one 
year presumptive period following the veteran's discharge 
from active duty, the record is devoid of any evidence of a 
back or right knee disorder or arthritis until many years 
after service.  Service medical records are silent on this 
point.  The veteran himself did not report these disabilities 
when he filed his initial claim for VA benefits many years 
ago.  Despite the allegations of the veteran and his brother 
to the contrary, there likewise is no competent (medical) 
evidence that arthritis was manifested in the first 
postservice year, so as to allow for presumptive service 
connection.  The veteran and his brother are laypersons, and 
as such are not competent in matters which require medical 
expertise.  

The Board notes that the veteran's statements regarding an 
alleged back injury during his active service are not 
entirely consistent.  In his initial claims for VA 
compensation, he made no reference to a back disability.  He 
then appeared to associate this condition with having lived 
in a tent in England for two years, and made no reference to 
a specific back injury.  In his hearing testimony, he appears 
to associate this condition to an injury in service when he 
fell or was pushed from an Army vehicle.  Regardless of the 
history he provides, the preponderance of the evidence is 
against his proposition that his current arthritis is related 
to service.  

In evaluating this claim, the Board has reviewed the January 
1993 medical opinion of Dr. J. R. V., who notes that the 
veteran's arthritis condition is a chronic, long-term problem 
that stemmed from early on in life.  (However, he does not 
specifically conclude that multiple joint arthritis was 
manifested in service or in the first postservice year.)  It 
is unclear what evidence, if any, this physician has 
reviewed, and the opinion only very generally relates the 
arthritis to service.  Consequently, the Board finds this 
opinion to be of limited probative value.   

The Board finds that the VA medical opinion of July 2000 is 
entitled to much greater probative weight.  The examiner 
specified that there was no connection between the veteran's 
generalized arthritis and his service or his service-
connected left knee disability.  The examiner reviewed the 
veteran's contentions and the medical evidence of record in 
the veteran's claims folder, and explained the rationale for 
his opinion.  

The veteran alternatively contends that his degenerative 
arthritis of multiple joints could be due to his 
service-connected left knee disorder.  In that regard, a 
disability that is approximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In this case, however, 
there is no competent evidence that the claimed disability is 
related to the service connected left knee disorder.  A VA 
examiner has specifically opined to the contrary.  With 
regard to the veteran's own contentions that his current 
arthritis of multiple joints is due to the service-connected 
left knee disability, the U.S. Court of Appeals for Veterans 
Claims (Court) has made clear that a layperson is not 
competent to provide evidence this matter.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied.


ORDER

Service connection for arthritis of multiple joints, to 
include the right knee and back, is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

